Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original filings made on 1/4/2020. Claims 1-20 are pending.
Examiner’s Note –
	The examiner notes that the applicant has filed a divisional application in this instance. The examiner notes that the claims filed in this divisional application on 1/4/2020 appears to be a broader version of applicant’s claims in parent case, 15/468100 now patent number 10,567,377. The examiner notes for the record that the original restricted claims in applicant’s parent case where all cancelled and the applicant proceeded to add new claims. Therefore the examiner has issued a Double Patenting rejection. See rejection below.  
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,567,377 and 377’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
(16/734316)2. The issuing server of claim 1, wherein at least one of the plurality of subtrees is an attribute subtree containing an attribute node labeled by an attribute and a salt node labeled by a random salt. maps to (377’) 2.  The method of claim 1, wherein at least one of the plurality of subtrees is an attribute subtree containing an attribute node labeled by an attribute and a salt node labeled by a random salt.
(16/734316) 7. A verifying server configured to perform a method of identifying a subject over a network using a rich credential presented by a credential presentation application, the rich credential comprising a secret portion and a disclosable portion, the secret portion comprising a private key, the disclosable portion comprising a rich certificate, the rich certificate comprising a public key and a typed hash tree, the typed hash tree having a root label and a plurality of subtrees, the rich certificate further comprising a signature computed on data including the public key and the root label, comprising: memory comprising computer instructions configured to enable the verifying server to: receive the rich certificate from the credential presentation application; execute a protocol with the credential presentation application in which the credential presentation application proves knowledge of the private key; and verify the signature.; maps to (377’) 1. A method of identifying a subject to a verifying server over a network, comprising the steps of: an issuing server issuing a rich credential to the subject, the rich credential comprising a secret portion and a disclosable portion, the secret portion comprising a private key, the disclosable portion comprising a rich certificate, the rich certificate comprising a typed hash tree and a public key associated with the private key, the typed hash tree having a root label and a plurality of subtrees, the rich certificate further comprising a signature computed on data including the public key and the root label; a credential presentation application transitioning the rich certificate from a storage state to a presentation state, the transitioning including pruning one or more subtrees of the typed hash 
(16/734316) 13. A computing device with a memory comprising: a rich credential usable for identifying a subject to a verifying server, the rich credential comprising a secret portion and a disclosable portion, the secret portion comprising a private key, the disclosable portion comprising a rich certificate, the rich certificate comprising a typed hash tree and a public key associated with the private key, the typed hash tree having a root label and a plurality of subtrees, the rich certificate further comprising a signature computed on data including the public key and the root label; computer instructions configured to enable the computing device to: transition the rich certificate from a storage state to a presentation state, the transitioning including pruning one or more subtrees of the typed hash tree without invalidating the signature; send the rich certificate in the presentation state to the verifying server over the network; and prove knowledge of the private key to the verifying server.; maps to (377’) 1. A method of identifying a subject to a verifying server over a network, comprising the steps of: an issuing server issuing a rich credential to the subject, the rich credential comprising a secret portion and a disclosable portion, the secret portion comprising a private key, the disclosable portion comprising a rich certificate, the rich certificate comprising a typed hash tree and a public key associated with the private key, the typed hash tree having a root label and a plurality of subtrees, the rich certificate further comprising a signature computed on data including the public key and the root label; a credential presentation application transitioning the rich certificate from a storage state to a presentation state, the transitioning including pruning one or more subtrees of the typed hash tree without invalidating the signature; the credential .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sudia (US Patent Publication No. 2005/0114666) in view of Takahashi et al (US Patent Publication No. 2007/0118758 and Takahahsi hereinafter).

As to claim 1, Sudia teaches a issuing server configured to perform a method of issuing a rich credential to a subject by interacting with a credential procurement application, comprising: memory comprising computer instructions configured to enable the issuing server to (i.e., …Sudia teaches memory in paragraph 0435): 
construct a rich certificate comprising the public key and a typed hash tree (i.e., … Sudia teaches in paragraph 0266 the following: “The blocker key and validity period string combinations are hashed to produce the bottom leaf nodes in the hash tree. These are hashed up to a root node, which is either signed or embedded into a user's certificate.”.), 
the typed hash tree having a root label and a plurality of subtrees (i.e., … Sudia illustrates in figure 12 root and subtrees), 
the rich certificate further comprising a signature computed on data including the public key and the root label (i.e., … Sudia teaches in paragraph 00267 the following: “a separately signed tree and root for 
 
Sudia does not expressly teach:
receive a public key from the credential procurement application;
and send the rich certificate to the credential procurement application.
In this instance the examiner notes the teachings of prior art reference Takahashi. 
	With regards to applicants claim limitation element of, “receive a public key from the credential procurement application”, Takahashi teaches in paragraph 0095 the following: “device 960 receives the public key”.
	With regards to applicant’s claim limitation element of, “and send the rich certificate to the credential procurement application”, teaches in paragraph 0103 the following: “authentication terminal device receives the user certificate 922”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sudia with the teachings of Takahashi by including the feature of public key processing. Utilizing public key processing as taught by Takahashi above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Sudia's system will obtain the capability to provide enhanced communication. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant’s recital of, “wherein at least one of the plurality of subtrees is an attribute subtree containing an attribute node labeled by an attribute and a salt node labeled by a random salt”.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s recital of, “wherein the rich certificate is constructed in an issuance state and at least one of the plurality of subtrees is a password subtree containing a password node, the computer instructions being further configured to enable the issuing server to: receive a datum dependent on a password from the credential procurement application; assign the password-dependent datum as a label of the password node as the rich certificate is constructed in the issuance state; and transition the rich certificate from the issuance state to a storage state, the transitioning to the storage state including removing the password-dependent datum assigned as the label of the password node in the issuance state, the rich certificate being sent to the credential procurement application in the storage state.”.
Dependent claim 4 is allowable in view of its dependency on dependent claim 3.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s recital of, “wherein at least one of the plurality of subtrees is a biometric template matching subtree containing a biometric template node labeled by a biometric template”.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s recital of, “wherein the rich certificate is constructed in an issuance state and at least one of the plurality of subtrees is a biometric key generation subtree containing a helper datum node labeled by a biometric helper datum and a biometric key node labeled by a biometric key in the issuance state, the computer instructions being further configured to enable the issuing server to: transition the rich certificate from the issuance state to a storage state, the transitioning to the storage state including removing the biometric key that labels the biometric key node in the issuance state, the rich certificate being sent to the credential procurement application in the storage state”.

Independent claims 7 and 13 would be allowable upon an approved Terminal Disclaimer submitted by the applicant to overcome the Double Patenting rejection set forth in this Office action. The examiner notes that dependent claims 8-12 and 14-20 are allowable in view of their respective dependencies on independent claims 7 and 13. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
(571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497